Abatement Order filed May 15, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00015-CV
                                  ____________

                       MANZOOR MEMON, Appellant

                                       V.

                         HAROON SHAIKH, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-28636

                           ABATEMENT ORDER

      Notice was filed on May 10, 2013 that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on May 7, 2013, Manzoor Memon petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 13-32851. A bankruptcy suspends
the appeal from the date when the bankruptcy petition is filed until the appellate
court reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM